Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Frank S. Kula appeals the district court’s order denying relief on his civil action. We have reviewed the record and find no reversible error. Accordingly, we deny Kula’s motion for a transcript at government expense and affirm for the reasons stated by the district court. Kula v. West Virginia, No. 3:11-cv-00034-JPB (June 10, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.